Order entered August 15, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01724-CR
                                       No. 05-12-01731-CR
                                       No. 05-12-01732-CR

                                JERMAINE COTTON, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F12-51603-W, F12-51604-W, F12-70036-W

                                             ORDER
        The Court REINSTATES these appeals.

        On June 18, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 13, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the June

18, 2013 order to the extent it requires findings.

        We GRANT the August 13, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        We DENY as moot appellant’s June 19, 2013 extension motion.
           As noted in the June 18, 2013 order, the trial court’s certifications of appellant’s right to

appeal in these cases are incomplete. None of the boxes is checked on the certifications.

Accordingly, we ORDER the trial court to file, within FIFTEEN DAYS of the date of this

order, completed certifications of appellant’s right to appeal that accurately reflect the trial court

proceedings.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court, and to counsel for all

parties.

                                                         /s/     DAVID EVANS
                                                                 JUSTICE